Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 2/17/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-20 are pending in this application.
Claims 14-16, 19 and 20 have been withdrawn.
Claims 1, 13, 17, 18 have been amended.
Claims 1-13, 17, 18 have been rejected. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claims 1-13, 17, 18, are   rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C.112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites “collecting the indigestible saccharide”.  Applicants’ specification recites a method for producing an indigestible saccharide
(In Abstract, [0002], [0014], [0015], [0019], [0022]-[0026], [0036], [0039], [0088], [0160] etc.). However the specification recites collecting maltotriosyl transferase enzyme (at least in [0069], [[0116], and [0117]). However, the specification does not have support of any active step (s) which recite “collecting the indigestible saccharide produced”. 


Claim Rejections - 35 USC § 103
6. — The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter 
Patentability shall not be negatived by the manner in which the invention was made.

7. 	Claims 1-6, 9-13, 17, 18 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Borchert et al. (WO 2008/092919 A1; cited on the attached Form PTO-892; hereafter “Borchert”) (alternatively), in view of NPL BISUY3 ( UniportKB/TrEMBL [online], Accessin No.B1SUY3, 20-May-2008 uploaded, [retrieved on 2010- 04-13] DE: SubName: Full- Alpha amylase catalytic region, OS: Geobacillus sp. WCH70) (Hereinafter NPL BISUY3 ; UniProt Accession Number C5D6S5, November 2010; cited on the attached Form PTO-892; hereafter “UniProt C5D6S5’) in view of evidence given by Annexures 1-3 (in OA appendixes filed on 11/27/2018 and in particular OA appendix filed 11/27/2018 4 pages).

8.	 Regarding claims 1-6, 9-11, 17, 18, Borchert discloses that alpha-amylases constitute a group of enzymes that catalyze hydrolysis of starch and other linear and branched 1,4-glucosidic oligo- and polysaccharides (at least in page1, lines 11-13, 30). It is to be noted that Borchert discloses that alpha-amylase can be used in the food processing industry including baking the alpha-amylase into a dough (paragraph bridging pp. 2-3).
The difference between Borchert and the claimed invention is that Borchert does not disclose a polypeptide as recited in the claims.

9. 	Regarding claims 1-6, 9-11, 17, 18, NPL BISUY3 teaches a 767 amino acid polypeptide isolated from Geobacillus sp. WCH 70 having alpha amylase activity (page 1 5-9th lines from top). NPL BISUY3 contains 767 amino acid polypeptide isolated from Geobacillus sp. WCH 70 that has greater than 99% amino acid sequence identity to SEQ ID no 3 of the presently claimed invention as also evidenced by Annexures 1-3 and also applicants own specification (at least in [0030], [0072], See sequence alignment in OA appendix filed 11/27/2018 containing 4 pages: Qy is the SEQ ID # 8 of 13982923 which is identical to SEQ ID#3 of this application 15/063962 which is CIP of 13/982923 vs Db is C5D656 which is BISUY3 and NPL BISUY3 with 767 amino acid containing peptide or any peptide having less 34 N-terminal amino acid of NPL BISUY3 which is claimed SEQ ID#3 having greater than 99% homology).
However, NPL BISUYS3 does recite the first 34 amino acid from Geobacillus sp. (C5D656 , NPL BISUY3) is not present in SEQ ID#3 (Geobacillus sp. APC9669) which is signal peptide as evidenced by applicants own specification (in [0072] of PGPUB and
SEQ ID #2 and SEQ ID#2 is identical to NPL BISYU3 having 767 amino acid containing peptiide). Therefore, SEQ ID # 3 from Geobacillus sp. APC9669 is unique as claimed by the applicants which has been deposited on June 2, 2009 as evidenced by applicants specification ([O062]-[0066]) and having maltotriosyl transferase activity is reported by the applicants claimed invention.
It is also to be noted that applicants have own disclosure that SEQ ID # 2 derived from cloning base sequence (SEQ ID #1) of the gene obtained by original cloning of Geobacillus sp. APC9669. Therefore, NPL BISUYS3 which is identical to SEQ ID #2 
In this instance, therefore, the claim is broadly and reasonably interpreted as encompassing the maltotriosyl transferase of B1 SUY3 recombinantly expressed and isolated using Geobacillus sp. APC9669 as an expression host.
Therefore, the claimed “enzyme product” is broadly and reasonably interpreted as being the maltotriosyl transferase of BISUY3.
However, it is to be noted that although NPL BISUY3 with 767 amino acid containing peptide or any peptide having less 34 N-terminal amino acid of NPL BISUYS3 which is claimed SEQ ID#3 (greater than 99% homology as discussed above) does not specifically teach the polypeptide exhibits the functional characteristics and
methods as recited in claims 1 -6, and 9, 11, 17, 18, according to MPEP 2112.01, "Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established’. Since the Office does not have the facilities for examining and comparing the claimed protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed protein and the protein of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgeraldet al, 205 USPQ 594.
	One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to do this because Borchert et al. teaches alpha- amylases catalyze hydrolysis of starch and other linear and branched 1 ,4-glucosidic 
Regarding the amended claim limitation of “collecting the dextrin solution produced indigestible saccharide” it is to be noted that and as mentioned above that the specification does not have support of any active step (s) which recite “collecting the indigestible saccharide produced” which renders claim 1 112 first paragraph rejection. 
It is also to be noted and as mentioned in the office action above that there is no further “collecting” step (s) to collect the indigestible saccharide produced as claimed in claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to collect the reaction product containing reaction mixture after the completion of the reaction in order to have the indigestible saccharide containing composition.
Regarding the method step of “contacting”, it is to be noted that when Borchert et al. discloses that alpha-amylasees containing enzymes catalyze hydrolysis of starch (page 1, lines 11-13), it is understood in this art that without having contact with the enzyme and substrate, product cannot be made. In this instance, polysaccharide or oligosaccharide is a substrate on which maltotriosyl transferase is an enzyme and therefore, the combinations of prior arts disclose the maltotriosyl transferase mediated 
Regarding the further amended claim limitation of “maltotriosyl transferase acts on soluble starch, amylose, ……..maltohexose, but does not act on alpha –cyclodextrin……..and maltose” and also “ wherein the maltotriosyl transferase acts on the polysaccharide and oligosaccharide ……….to the indigestible saccharide” .   and also “ wherein the maltotriosyl transferase acts on the polysaccharide and oligosaccharide ……….to the indigestible saccharide”, it is to be noted that these are the claim limitations which claims the substrates for the maltotriosyl transferase on which the enzyme maltotriosyl transferase acts on to make indigestible saccharide product. Therefore, as the combinations of prior arts disclose the identical maltotriosyl transferase which meet the identical claimed maltotriosyl transferase having identical structure and therefore, will have identical property e.g. in this instance will act on the identical substrates because of identical substrate specificity property. 

10.	 Regarding claim 12, as noted above, the claim is broadly and reasonably interpreted as a “product-by-process’””. According to MPEP 2113, “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” The polypeptide of NPL BISUY3 (UniProt CSD6S5) is encompassed by the claim when the polypeptide of NPL BISUY3 (UniProt CSD6S5) is considered to be recombinantly produced by Geobacillus sp. APC9669.


It is also understood that the matching sequence is derived from Geobacillus sp. BISUY3 and, therefore, the mol. wt. will match in combination with other characteristics inherent property of this enzyme as claimed in claim 13.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the references of Borchert and NPL BISUY3 ( UniProt C5D6S5) to use the polypeptide of UniProt C5D6S5 to process a food comprising starch and other linear and branched 1,4-glucosidic oligo- and polysaccharides.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to do this because Borchert et al. teaches alpha- amylases catalyze hydrolysis of starch and other linear and branched 1 ,4-glucosidic oligo- and polysaccharides and are used in the food processing industry. One would have had a reasonable expectation of success to use the polypeptide of NPL BISUY3 (UniProt C5D6S5) to process a food comprising starch and other linear and branched 1,4-glucosidic oligo- and polysaccharides because of the teachings of Borchert and NPL BISUY3 (UniProt C5D6S5). Therefore, the use of claim 13 would have been obvious to one of ordinary skill in the art at the time of the invention.
However, it is also  to be noted that although NPL BISUY3 with 767 amino acid containing peptide or any peptide having less 34 N-terminal amino acid of NPL 
methods as recited in claim 13 according to MPEP 2112.01, "Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established’. Since the Office does not have the facilities for examining and comparing the claimed protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed protein and the protein of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgeraldet al, 205 USPQ 594.

12. 	Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Borchert et al. (WO 2008/092919 A1; cited on the attached Form PTO-892; hereafter “Borchert”) in view of NPL BISUY3 ( UniportKB/TrEMBL [online], Accessin No.B1SUY3, 20-May-2008 uploaded, [retrieved on 2010- 04-13] DE: SubName: Full-Alpha amylase catalytic region, OS: Geobacillus sp. WCH70) (Hereinafter NPL BISUYS3 ) in view of evidence given by Annexures 1-3 (in OA
appendixes filed on 11/27/2018 and in particular OA appendix filed 11/27/2018 4 pages) as applied to claim 1 and further as evidenced by Verbanac et al. USPN 4052226.

13. 	Regarding claims 7, 8, claims 7, 8 depend on claim 1 and NPL BISUY3 with

It is to be noted that the second part which is the production of “indigestible saccharide” from polysaccharides or oligosaccharide having alpha 1, 4 glucoside bonds can be the substrate for the disclosed maltotriosyl transferase of B1SUY3 which is broadly and reasonably interpreted as being the claimed maltotriosyl transferase enzyme as disclosed above.
It is known that saccharide ingredients are wheat, barley, corn starch etc. having alpha 1, 4 glucosidic bond as is evidenced by Verbanac et al. (col 3 lines 56-62) and therefore, can be the substrate for maltotriosyltransferase enzyme.


Response to arguments
14.	Applicants’ arguments and amendments overcome the rejections of record. However, applicants’ amended independent claim 1 with the new amended claim limitation of “Collecting the indigestible saccharide produced” does not have support from the specification. Therefore, it renders 112 first paragraph rejection and discussed above. 

15.	Applicants arguments in remarks section, on page 1 first paragraph that paragraph [0054] of PGPUB has the support for the amendment of claim 1. Upon review, it is noted that [0054] has support of part of the amendment which recites 

16.	Applicants argued on page 1 that the terms “contacting” and “collecting the dextrin solution produced indigestible saccharide” are active steps and, therefore, the amendment overcomes the rejections of record and should be withdrawn.
In response, as mentioned above that the specification does not have support of any active step (s) which recite “collecting the indigestible saccharide produced” which renders claim 1 112 first paragraph rejection. 
It is also to be noted and as mentioned in the office action above that there is no further “collecting” step (s) to collect the indigestible saccharide produced as claimed in claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to collect the reaction product containing reaction mixture after the completion of the reaction in order to have the indigestible saccharide containing composition.
Regarding the method step of “contacting”, it is to be noted that when Borchert et al. discloses that alpha-amylasees containing enzymes catalyze hydrolysis of starch (page 1, lines 11-13), it is understood in this art that without having contact with the enzyme and substrate, product cannot be made. In this instance, polysaccharide or oligosaccharide is a substrate on which maltotriosyl transferase is an enzyme and therefore, the combinations of prior arts disclose the maltotriosyl transferase mediated 

17.	Applicants argued in remarks section, on page 4 that “the maltotriosyl transferase acts on soluble starch, amylose, amylopectin, maltotetraose, maltopentaose, and maltohexaose, but does not act on a-cyclodextrin, p- cyclodextrin, y-cyclodextrin, maltotriose, and maltose;”
In response, it is to be noted that these are the claim limitations which claims the substrates for the maltotriosyl transferase on which the enzyme maltotriosyl transferase acts on to make indigestible saccharide product. Therefore, as the combinations of prior arts disclose the identical maltotriosyl transferase which meet the identical claimed maltotriosyl transferase having identical structure and therefore, will have identical property e.g. in this instance will act on the identical substrates because of identical substrate specificity property.

18.	Applicants argued in remarks section, on page 4 “Moreover, Applicant respectfully submits that none of the cited reference discloses that the maltotriosyl transferase acts on the polysaccharide and oligosaccharide having a-1,4 glucoside bonds to transfer maltotriose units to the indigestible saccharide”.
In response, it is to be noted that primary prior art by Borchert discloses that alpha-amylases constitute a group of enzymes that catalyze hydrolysis of starch and other linear and branched 1,4-glucosidic oligo- and polysaccharides (at least in page1, lines 11-13, 30). Borchert also discloses that alpha 1,4 bond in the starch is hydrolyzed 
Borchert also is specifically silent about “maltotriosyl transferase” enzyme. 
It is also discussed in the office action above that Secondary prior art by NPL BISUY3 teaches a 767 amino acid polypeptide isolated from Geobacillus sp. WCH 70 having alpha amylase activity (page 1, 5-9th lines from top) which has sequence matching with the claimed invention and, therefore, claimed “enzyme product” is broadly and reasonably interpreted as being the maltotriosyl transferase of Bi1SUY3.
Therefore, both the prior arts of record disclose alpha amylase(s) activity containing enzyme and starch is hydrolyzed by this enzyme to make the product. It is the specific alpha amylase having maltotriosyl transferase activity as disclosed by NPL BISUY3 to modify Borchert et al. in order to have desired product. Primary prior art by  Borchert  et al. is used to disclose the method steps of such reaction. For example, Borchert et al. is used to disclose treating starch with alpha amylase(s) to have the desired product. 
For these reasons, there would have been a reasonable expectation of success. As stated in MPEP § 2143.02, if there is a reason to modify the prior art to achieve the claimed invention, the claims are obvious provided there is also a reasonable expectation of success. There is no requirement for absolute predictability. Therefore, the combined teaching of Borchert et al. in view of NPL BISUY3 meets the requirements for obviousness are discussed in MPEP § 2142. 


[And] “as admitted on page 7 , in the office action, reaction conditions has not been reported for any claimed peptide of SEQ ID # 3 by any prior art of record”.
In response, it is to be noted that the claim does not require the maltotriosyl  transferase of SEQ ID #3 which  showed and has the expressed maltotriosyl transferase activity.  It only requires a fragment of  SEQ ID #3 having 95% or more identical to SEQ ID # 3 and the disclosed combinations of prior arts of record meet the claimed inventiuon in this respect and if we consider the whole page 7, it is discussed on page 7 in the last office action, it meets 95% or more identical to SEQ ID#3 which shows the maltotriosyl transferase activity. 
Borchert discloses that alpha-amylases constitute a group of enzymes that catalyze hydrolysis of starch and other linear and branched 1,4-glucosidic oligo- and polysaccharides (at least in page1, lines 11-13, 30).
As discussed in the office action above, one would have had a reasonable expectation of success to use the polypeptide of NPL BISUY3 (UniProt C5D6S5) to process a food comprising starch and other linear and branched 1,4-glucosidic oligo- and polysaccharides because of the teachings of Borchert and NPL BISUY3 (UniProt C5D6S5).
Therefore, both the prior arts of record disclose alpha amylase(s) activity containing enzyme and starch is hydrolyzed by this enzyme to make the product. It is the specific alpha amylase having maltotriosyl transferase activity as disclosed by NPL 

20.	Applicants argued in Remarks section, on page 4 last paragraph that “The Office Action, on page 7-8, cites MPEP 2112.01, alleges that the claimed invention is obvious because when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. However, Applicant would like to point out that MPEP 2112.01 applies to claims of Composition, Product, and Apparatus, as indicated by its title. In contrast, the current claim is a method claim, which discloses a new use/function of a composition having a structure which is not completely same to prior art. Under MPEP 2112.02, which is applied to a process claim, such a new use/function claim is patentable over the prior art even if the composition is exactly the same. In the current application, the maltotriosyl transferase is recited in its exact structure (SEQ ID NO: 3) that is not disclosed in any of the cited reference, and therefore its new use/function should be patentable over cited references”.
In response, it is to be noted that examiner disagree that  the current claim is a method claim, which discloses a new use/function of a composition as alleged by the applicants as mentioned above. 
The reason is and  as discussed in detail in the office action above that Borchert discloses that alpha-amylases constitute a group of enzymes that catalyze hydrolysis 
NPL BISUY3 with 767 amino acid containing peptide or any peptide having less 34 N-terminal amino acid of NPL BISUYS3 which is claimed SEQ ID#3 (greater than 99% homology as discussed in the office action above). 
NPL BISUY3 teaches a 767 amino acid polypeptide isolated from Geobacillus sp. WCH 70 having alpha amylase activity (page 1 5-9th lines from top) which sequence provides maltotriosyl transferase activity and discussed in detail in the office action above.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to do this because Borchert et al. teaches alpha- amylases catalyze hydrolysis of starch and other linear and branched 1 ,4-glucosidic oligo- and polysaccharides and are used in the food processing industry. One would have had a reasonable expectation of success to use the polypeptide of NPL BISUY3 (99% seq. identical as discussed above) (UniProt C5D6S5) to process a food comprising starch and other linear and branched 1,4-glucosidic oligo- and polysaccharides because of the teachings of Borchert and NPL BISUY3 (UniProt C5D6S5). 
Therefore, the structure recited in the reference is substantially identical to that of the claimed invention. 

Applicants do not have any further arguments and therefore, the rejection is made as final. 
Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                

/DONALD R SPAMER/Primary Examiner, Art Unit 1799